Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 1 of 18 PageID 1013




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

  JOE’L MADELYN DOERR,

                          Plaintiff,

  v.                                                                       Case No: 6:20-cv-1027-LRH

  COMMISSIONER OF SOCIAL
  SECURITY,

                          Defendant.



                               MEMORANDUM OF DECISION 1
          Joe’l Madelyn Doerr (“Claimant”) appeals the final decision of the Commissioner of Social

  Security (“the Commissioner”) denying her applications for disability insurance benefits (“DIB”)

  and supplemental security income payments (“SSI”). Doc. No. 1. Claimant raises one argument

  challenging the Commissioner’s final decision, and based on that argument, requests that the matter

  be reversed and remanded for further administrative proceedings. Doc. No. 30, at 21, 40. The

  Commissioner asserts that the decision of the Administrative Law Judge (“ALJ”) is supported by

  substantial evidence and should be affirmed. Id. at 40. For the reasons stated herein, the final

  decision of the Commissioner is REVERSED and REMANDED for further proceedings pursuant

  to sentence four of 42 U.S.C. § 405(g).




          1
           The parties have consented to the exercise of jurisdiction by a United States Magistrate Judge. See
  Doc. Nos. 21, 24–25.
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 2 of 18 PageID 1014




  I.      PROCEDURAL HISTORY.

          On July 5, 2016, Claimant filed applications for DIB and SSI benefits, alleging a disability

  onset date of December 31, 2014. R. 15, 61, 75, 199, 201. 2 Claimant’s applications were denied

  initially and on reconsideration, and she requested a hearing before an ALJ. R. 72, 86, 104, 122,

  150–51. An ALJ held a hearing on April 1, 2019, at which Claimant was represented by an

  attorney. R. 41–59. Claimant and a vocational expert (“VE”) testified at the hearing. Id.

          After the hearing, the ALJ issued an unfavorable decision finding that Claimant was not

  disabled. R. 15–33. Claimant sought review of the ALJ’s decision by the Appeals Council. R.

  196–98, 344–50. On April 15, 2020, the Appeals Council denied the request for review. R. 1–6.

  Claimant now seeks review of the final decision of the Commissioner by this Court. Doc. No. 1.

  II.     THE ALJ’S DECISION. 3

          After careful consideration of the entire record, the ALJ performed the five-step evaluation

  process as set forth in 20 C.F.R. §§ 404.1520(a) and 416.920(a). R. 15–33. 4               The ALJ first found


          2
             Claimant filed prior applications for DIB and SSI on July 31, 2014, both of which were denied
  initially and upon reconsideration. R. 15, 76. According to the joint memorandum, Claimant did not appeal
  the denial of those applications, see Doc. No. 30, at 1 n.1, and they are not otherwise the subject of the current
  appeal.

          3
            Upon a review of the record, counsel for the parties have adequately stated the pertinent facts of
  record in the Joint Memorandum. Doc. No. 30. Accordingly, the Court adopts those facts included in the
  body of the Joint Memorandum by reference without restating them in entirety herein.
          4
             An individual claiming Social Security disability benefits must prove that he or she is disabled.
  Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th
  Cir. 1999)). “The Social Security Regulations outline a five-step, sequential evaluation process used to
  determine whether a claimant is disabled: (1) whether the claimant is currently engaged in substantial gainful
  activity; (2) whether the claimant has a severe impairment or combination of impairments; (3) whether the
  impairment meets or equals the severity of the specified impairments in the Listing of Impairments; (4) based
  on a residual functional capacity (‘RFC’) assessment, whether the claimant can perform any of his or her past
  relevant work despite the impairment; and (5) whether there are significant numbers of jobs in the national
  economy that the claimant can perform given the claimant’s RFC, age, education, and work experience.”
  Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citing Phillips v. Barnhart, 357 F.3d
  1232, 1237 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(i)–(v), 416.920(a)(i)–(v)).




                                                        -2-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 3 of 18 PageID 1015




  that Claimant met the insured status requirements of the Social Security Act through December 31,

  2017. R. 17. The ALJ also concluded that Claimant had not engaged in substantial gainful activity

  since the alleged disability onset date of December 31, 2014. R. 18. The ALJ found that Claimant

  suffers from the following severe mental impairments: panic disorder, major depressive disorder,

  and substance abuse disorder.      Id.   However, the ALJ concluded that Claimant’s physical

  impairments were not severe. R. 18–20. The ALJ further concluded that Claimant did not have

  an impairment or combination of impairments that met or equaled a listed impairment in 20 C.F.R.

  Part 404, Subpart P, Appendix 1. R. 20–25.

           Based on a review of the record, the ALJ found that Claimant had the residual functional

  capacity (“RFC”) to perform a full range of work at all exertional levels, but with the following non-

  exertional limitations:

           The claimant can perform simple tasks, and can maintain concentration, persistence,
           and pace for typical two-hour periods over an eight-hour workday and 40-hour work
           week. The claimant can tolerate brief and routine social interaction. The claimant
           can adjust to routine changes, avoid hazards, and travel independently.

  R. 25.

           After considering the record evidence, Claimant’s RFC, and the testimony of the VE, the

  ALJ found that Claimant was unable to perform any past relevant work as a cook, telephone

  solicitor, telephone salesperson, or sous chef. R. 32. However, considering Claimant’s age,

  education, work experience, and RFC, as well as the testimony of the VE, the ALJ concluded that

  there were jobs existing in significant numbers in the national economy that Claimant could perform,

  representative occupations including price marker, material handler, and kitchen helper dishwasher.

  R. 32–33. Accordingly, the ALJ concluded that Claimant was not disabled from the alleged

  disability onset date through the date of the decision. R. 33.




                                                   -3-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 4 of 18 PageID 1016




  III.   STANDARD OF REVIEW.

         Because Claimant has exhausted her administrative remedies, the Court has jurisdiction to

  review the decision of the Commissioner pursuant to 42 U.S.C. § 405(g), as adopted by reference

  in 42 U.S.C. § 1383(c)(3). The scope of the Court’s review is limited to determining whether the

  Commissioner applied the correct legal standards and whether the Commissioner’s findings of fact

  are supported by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

  Cir. 2011). The Commissioner’s findings of fact are conclusive if they are supported by substantial

  evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence

  as a reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125

  F.3d 1436, 1440 (11th Cir. 1997).

         The Court must view the evidence as a whole, taking into account evidence favorable as well

  as unfavorable to the Commissioner’s decision, when determining whether the decision is supported

  by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). The Court may

  not reweigh evidence or substitute its judgment for that of the Commissioner, and, even if the

  evidence preponderates against the Commissioner’s decision, the reviewing court must affirm if the

  decision is supported by substantial evidence. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

  Cir. 1983).

  IV.    ANALYSIS.

         In the Joint Memorandum, which the Court has reviewed, Claimant raises one assignment

  of error (which includes several sub-arguments) regarding the ALJ’s alleged failure to properly

  weigh and evaluate the medical opinions of Todd Gates, D.O., Claimant’s treating psychiatrist, as

  it relates to Claimant’s mental limitations. Doc. No. 30, at 21–29. See R. 515–28 (Exhibit 8F;

  January 1, 2015 Mental Capacity Assessment); R. 868–70 (Exhibit 23F: February 13, 2019 Medical




                                                   -4-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 5 of 18 PageID 1017




  Opinion Re: Ability to Do Work-Related Activities (Mental). 5 The Commissioner, for her part,

  maintains that the ALJ’s decision is supported by substantial evidence. Id. at 30–40.

          An individual claiming Social Security disability benefits must prove that he or she is

  disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d

  1224, 1228 (11th Cir. 1999)). At the fourth step of the sequential evaluation process, the ALJ must

  determine Claimant’s RFC. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). “[T]he

  regulations define RFC as that which an individual is still able to do despite the limitations caused

  by his or her impairments,” which includes consideration of “all the relevant medical and other

  evidence in the case.” Id. (citations and quotations omitted).

          In determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the

  medical opinions of treating, examining, and non-examining medical sources. See 20 C.F.R. §§

  404.1545(a)(3), 416.945(a)(3).        The ALJ must consider a number of factors when weighing

  medical opinions, including: (1) whether the physician examined the claimant; (2) the length, nature,

  and extent of the physician’s relationship with the claimant; (3) the medical evidence supporting the

  physician’s opinion; (4) how consistent the physician’s opinion is with the record as a whole; and

  (5) the physician’s specialization. Id. § 404.1527(c). 6 “These factors apply to both examining and


          5
           Dr. Gates also opined as to Claimant’s physical limitations, opinions to which the ALJ afforded
  “no weight.” R. 20. See R. 518–19 (Exhibit 9F). Claimant does not challenge that portion of the decision
  here.
          6
             Claimant argues in the Joint Memorandum that the ALJ “discusses (but misapplies) the new
  regulations that set forth the process used to evaluate opinion evidence for claims filed before March 27,
  2017.” Doc. No. 30, at 23–24. Although the SSA regulations have been amended effective March 27,
  2017, the new regulations related to medical opinions apply only to applications filed on or after that date.
  See 20 C.F.R. §§ 404.1520c, 416.920c. Because Claimant filed her applications for benefits prior to March
  27, 2017, the rules in 20 C.F.R. §§ 404.1527, 416.927 govern here. And although there is a new version of
  the regulation stating that its effective date is March 27, 2017, see 20 C.F.R. §§ 404.1527, 416.927 (effective
  March 27, 2017) the provisions at issue are substantively identical to prior versions of the regulation. See
  20 C.F.R. §§ 404.1527(c), 416.927(c) (effective August 24, 2012 to March 26, 2017). See also R. 29 (ALJ’s
  decision noting the new regulations, but clearly stating that Claimant’s application was filed prior to the
  effective date of the new regulations).


                                                       -5-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 6 of 18 PageID 1018




  non-examining physicians.” Huntley v. Soc. Sec. Admin., Comm’r, 683 F. App’x 830, 832 (11th

  Cir. 2017) (citing 20 C.F.R. §§ 404.1527(e), 416.927(e)). 7

          A treating physician’s opinion must be given substantial or considerable weight, unless good

  cause is shown to the contrary. See 20 C.F.R. § 404.1527(c)(2) (giving controlling weight to the

  treating physician’s opinion unless it is inconsistent with other substantial evidence). “Good cause

  exists ‘when the: (1) treating physician's opinion was not bolstered by the evidence; (2) evidence

  supported a contrary finding; or (3) treating physician's opinion was conclusory or inconsistent with

  the doctor's own medical records.’” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at

  1241). “The requisite ‘good cause’ is not provided by the report of a nonexamining physician

  because the opinion of such a person is entitled to little weight if it contradicts the opinion of the

  claimant’s treating physician.” Johns v. Bowen, 821 F.2d 551, 554 (11th Cir. 1987).

          The ALJ must state the weight assigned to each medical opinion, and articulate the reasons

  supporting the weight assigned. Winschel, 631 F.3d at 1179. The failure to state the weight

  assigned with particularity or articulate the reasons in support of the assigned weight may prevent

  the Court from determining whether the ALJ’s ultimate decision is rational and supported by

  substantial evidence. Id.

          As relevant here, Dr. Gates is Claimant’s treating psychiatrist, who began treating Claimant

  in March 2014. See R. 473. Dr. Gates treated Claimant for diagnosed PTSD, major depressive

  disorder, panic disorder with agoraphobia, and polysubstance abuse and opiate dependence. E.g.,

  R. 468, 470–72, 563–93.




          7
              Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
  36–2.




                                                       -6-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 7 of 18 PageID 1019




          On January 1, 2015, Dr. Gates completed a Mental Capacity Assessment as it relates to

  Claimant and her diagnoses of PTSD and major depression, recurrent. R. 515–17 (Ex. 8F). On

  that form, Dr. Gates indicated that Claimant had moderate limitations 8 in the ability to understand

  and remember very short and simple instructions. R. 515. Dr. Gates further opined that Claimant

  had marked limitations 9 in her ability to remember locations and work-like procedures; understand

  and remember detailed instructions; carry out very short and simple instructions; maintain attention

  and concentration for extended periods; make simple work-related decisions; interact appropriately

  with the general public; and ask simple questions or request assistance. R. 515–16. Dr. Gates also

  opined that Claimant had extreme limitations 10 in her ability to carry out detailed instructions;

  perform activities within a schedule, maintain regular attendance, and be punctual with customary

  tolerances; sustain an ordinary routine without special supervision; work in coordination with or in

  proximity to others without being distracted by them; complete a normal workday without

  interruptions from psychologically based symptoms; perform at a consistent pace; accept

  instructions and respond appropriately to criticism from supervisors; get along with coworkers or

  peers without distracting them or exhibiting behavioral extremes; maintain socially appropriate

  behavior and to adhere to basic standards of neatness and cleanliness; respond appropriately to

  changes in the work setting; be aware of normal hazards and take appropriate precautions; travel in

  unfamiliar places or use public transportation; and set realistic goals or make plans independently



          8
           “Moderate” was defined as “The individual will have intermittent difficulty performing in this area.
  The individual can generally perform satisfactorily in this area but not always.” R. 515.
          9
           “Marked” was defined as “There is serious limitation in this area. The individual cannot generally
  perform satisfactorily in this area.” R. 515.

          10
             “Extreme” was defined as “There is a major limitation in this area. There is no useful ability to
  function in this area.” R. 515.




                                                      -7-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 8 of 18 PageID 1020




  of others. R. 515–17. Dr. Gates further opined that Claimant would likely have more than four

  absences from work in an average month, noting that Claimant has greatly impaired concentration

  and chronic persistent pain. R. 516.

          On February 13, 2019, Dr. Gates also completed a Medical Opinion Re: Ability to Do Work-

  Related Activities (Mental) Form, for the time period beginning May 27, 2014 forward. R. 868–

  70 (Ex. 23F). As it relates to Claimant’s ability to perform unskilled work, Dr. Gates opined that

  Claimant had a “limited but satisfactory” 11 ability to understand and remember very short and

  simple instructions; make simple work-related decisions; and ask simple questions or request

  assistance. R. 868. Dr. Gates further opined that Claimant was “seriously limited” 12 in her ability

  to remember work-like procedures; carry out very short and simple instructions; accept instructions

  and respond appropriately to criticism from supervisors; and be aware of normal hazards and take

  appropriate precautions. Id. Dr. Gates indicated that Claimant was “unable to meet competitive

  standards” 13 in maintaining attention for a two-hour segment; sustaining an ordinary routine

  without special supervision; working in coordination with or proximity to others without being

  unduly distracted; performing at a consistent pace; getting along with coworkers or peers without

  unduly distracting them or exhibiting behavioral extremes; or dealing with normal work stress. Id.

  Dr. Gates also stated that Claimant had “no useful ability to function” 14 in the following areas:




          11
            “Limited but satisfactory” was defined as “your patient has noticeable difficulty (e.g., distracted
  from job activity) no more than 10 percent of the workday or work week. R. 868.
          12
              “Seriously limited” was defined as “your patient has noticeable difficulty (e.g., distracted from
  job activity) from 11 to 20 percent of the workday or work week. R. 868.
          13
             “Unable to meet competitive standards” was defined as “patient has noticeable difficulty (e.g.,
  distracted from job activity) from 21 to 40 percent of the workday or work week.” R. 868.
          14
            “No useful ability to function” was defined as “an extreme limitation, means your patient cannot
  perform this activity on a regular, reliable and sustained schedule in a regular work setting.” R. 868.


                                                      -8-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 9 of 18 PageID 1021




  maintain regular attendance and be punctual within customary, usually strict tolerance; complete a

  normal workday and workweek without interruptions from psychologically based symptoms; or

  respond appropriately to changes in a routine work setting. Id.

         As it relates to Claimant’s ability to do semiskilled and skilled work, Dr. Gates opined that

  Claimant was seriously limited in her ability to understand and remember detailed instructions;

  unable to meet competitive standards in her ability to set realistic goals or make plans independently

  of others; and had no useful ability to function in the areas of carrying out detailed instructions or

  dealing with stress of semiskilled or skilled work. R. 869. To support these assessments, Dr.

  Gates stated that Claimant is “hypervigilant with severe anxiety greatly impairing concentration,”

  that Claimant is “very depressed,” and “socially avoidant and house bound.” Id.

         Regarding the aptitude needed to do particular types of jobs, Dr. Gates opined that Claimant

  was seriously limited in her ability to adhere to basic standards or neatness and cleanliness; travel

  to unfamiliar places; or use public transportation. Id. Dr. Gates further opined that Claimant was

  unable to meet competitive standards in her ability to interact appropriately with the general public

  or to maintain socially appropriate behavior. Id. To support these assessments, Dr. Gates stated

  that Claimant struggles in any interpersonal interactions and that she cannot concentrate to complete

  tasks. Id. Dr. Gates further indicated that Claimant would have difficulty working at a regular job

  or on a sustained basis because she is very depressed and because of her anhedonia. Id. Dr. Gates

  opined that Claimant’s impairments would cause her to be absent from work more than four days

  per month. Id.

         In the decision, the ALJ provides a discussion of the medical evidence of record, and

  concludes that such evidence does not support greater limitations than those imposed in the RFC:

         Overall, this evidence does not support greater limitations than those described
         above. While Dr. Gates noted that the claimant displayed deficiencies to



                                                   -9-
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 10 of 18 PageID 1022




         concentration, she still performs a number of basic household tasks and helps take
         care of the house for her mother. The claimant testified that she did writing projects
         on a daily basis, and she could cook, clean the house, and was teaching her mother
         and her significant other to use a smartphone and computer (Hearing Testimony).
         Moreover, the claimant's function report described a number of hobbies, including,
         reading, painting, drawing, crafts, playing chess, and tinkering with electronics (Ex.
         13E/5). The claimant also reported that she could follow instructions best if written
         (Ex. 13E/6). This activity level supports an ability to perform at least simple tasks
         through the day. Additionally, the claimant displayed a good capacity for
         interacting with her parents and treating providers. She testified to living with her
         mother and doing activities without any particular problems. She also managed to
         attend regular medical appointments, and particularly her primary care physician
         visits, on at least a monthly basis (e.g., Ex. 18F; 22F; Hearing Testimony). There is
         no objective evidence of her increased physical symptoms apart from her subjective
         complaints. The claimant still attends 12-step meetings. Providers did not note
         particular difficulty interacting with the claimant in treatment sessions (e.g., Ex. 7F;
         12F; 15F; 22F/30).

  R. 26–29. Regarding Dr. Gates’s opinions on the Mental Capacity Assessment and Medical

  Opinion Re: Ability to Do Work-Related Activities (Mental) forms, the ALJ then states as follows:

         The undersigned has fully considered, and gives little weight to the check forms
         completed by Dr. Gates (e.g., Ex. 8F; 23F). The form asked about mental abilities,
         not B Criteria. The definitions were not those used by Social Security, asking about
         “noticeable difficulty” during percentages of the workday. Using the provided
         definitions, Dr. Gates checked that the claimant had at least serious limitations in
         understanding and carrying out simple instructions, with no ability to carry out more
         detailed instructions or deal with the stress of semi-skilled or skilled work (Ex. 23F/l-
         2). He added that the claimant could not interact appropriate with the public, that
         she struggled in any interpersonal interactions, and that she could not concentrate to
         complete tasks (Ex. 23F/2). Finally, he stated that she would miss more than four
         days per month due to her impairments (Ex. 8F; 23 F). This opinion is not consistent
         with or supported by the medical evidence of record. He noted the claimant’s
         anxiety, depression, poor concentration, but Dr. Gates found that the claimant
         improved with medication, and had intact judgment and impulse control (e.g., Ex.
         14F/3, 5; 16F/l; 20F/l).

         Dr. Gates regularly assigned estimates of Global Assessment of Functioning (GAF)
         scores between 55 and 75. The undersigned notes that the Commissioner has
         declined to endorse the GAF scale for “use in Social Security and SSI disability
         programs,” and has indicated GAF scores have no “direct correlation to the severity
         requirements [of the] mental disorders listings.” 65 Fed. Reg. 50746, 50764-65
         (2000). Further, GAF scores reflected an estimate of the claimant’s level of
         functioning at that particular time, and was not an indication of overall functioning.
         Additionally, these scores, as well as the diagnostic codes and criteria, were not



                                                  - 10 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 11 of 18 PageID 1023




         intended for forensic purposes, such as assessment of disability, competency, or the
         individual’s control over such behavior (Diagnostic and Statistical Manual of Mental
         Disorders, 3rd Edition (DSM III), page 12; DSM III-R, page xxix; DSM IV-TM,
         page xxvii; DSM IV-TR, page xxxvii). Axis V of the “Multiaxial System” [GAF
         scores] has been dropped from the most recent edition of the DSM. The
         Introduction to the Diagnostic and Statistical Manual of Mental Disorders, 5th
         Edition (DSM-V), published in 2013, notes at page 16 that the GAF scale represented
         the clinician’s judgment of an individual’s overall level of functioning on a
         hypothetical continuum of mental health-illness.” Its exclusion from the current
         edition was recommended because of the scale’s “conceptual lack of clarity” and
         “questionable psychometrics in routine practice.” While some mention was given
         to these scores, the undersigned must rely on evidence that demonstrates the
         claimant’s overall ability to function. The undersigned makes note that a GAF score
         of 55 historically indicated no more than moderate limitations to functioning
         according to the DSM-IV. A score of 61 to 70 indicated no more than mild
         limitation, consistent with no severe impairment. A score 71 and above was
         indicative of normal, with a score of 71-80 noted as indicative of no more than slight
         impairment; transient and expected reaction to stress.

         Dr. Gates wrote that the claimant “cannot concentrate to complete tasks” (Ex. 23F/2).
         Other provider examinations did not show diminished concentration or cognitive
         ability that would impair the claimant’s ability to perform simple tasks (e.g., Ex. 12F;
         15F; 19F/3, 7; 21F/3; 22F/l, 28). As discussed above, the claimant routinely does a
         number of at least simple tasks around the house, including cooking, cleaning,
         reading, writing, and playing games (Ex. 13E; Hearing Testimony). She has also
         been able to successfully interact with those outside her home, including regular
         primary care appointments, and attending 12-step meetings (e.g., Ex. 7F; 12F; 15F;
         22F/30). The claimant testified to writing a lot, and reading a lot. She does
         everything asked of her to help around the house. Dr. Gates did not provide any
         objective support for his opinion regarding the claimant’s need to miss multiple days
         of work per month. There was no discussion within his notes about work capacity
         or missing work. The claimant has been caring for her mother for five years, and
         caring for her mother’s significant other. Thus, while Dr. Gates is an acceptable
         medical source, his opinion is afforded little weight overall.

  R. 30–31. Thus, the ALJ appeared to give little weight to Dr. Gates’s opinions for three primary

  reasons: (1) Dr. Gates’s opinions were inconsistent with his own treatment notes, insofar as those

  treatment notes demonstrated that Claimant improved with medication, and had intact judgment and

  impulse control; (2) Dr. Gates’s opinions were inconsistent with the findings of other medical

  providers, in that on examination, Claimant did not demonstrate diminished concentration or

  cognitive ability that would impair her ability to perform simple tasks; and (3) Claimant’s daily



                                                  - 11 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 12 of 18 PageID 1024




  activities, including cooking, cleaning, reading, writing, playing games, and interacting with her

  mother, as well as going to doctor’s appointments and attending 12-step meetings, were inconsistent

  with Dr. Gates’s opinions. Id. 15

          After assigning little weight to Dr. Gates’s opinions, the ALJ discussed the opinions of the

  state agency consultants, giving them substantial weight:

          The undersigned has considered the administrative findings of fact made by the state
          agency physicians. While the undersigned is mindful that these opinions are from
          non-examining and non-treating expert sources, they are not inconsistent with the
          medical evidence as a whole, and are therefore accorded substantial weight in
          determining the claimant’s residual functional capacity identified above. The
          agency medical and psychological consultants are recognized as highly qualified and
          are experts in Social Security disability evaluation (20 CFR 404.1527(f)(2)(i); 20
          CFR 416.927(f)(2)(i)). Prior administrative findings made by state agency medical
          and psychological professionals regarding the nature and severity of an individual’s
          impairments are granted probative weight as expert opinion evidence by a non-
          examining source (SSR 96-6p). The undersigned, however, is not bound by any
          specific administrative finding (20 CFR 404.1527(e)(2)(i)).

  R. 31. Then, the ALJ discussed the report of William Eyring, Psy.D., made after consultative

  examination of Claimant, as well as the findings of the state agency consultants, Kevin Ragsdale,

  Ph.D. and B. Lee Hudson, Ph.D. Id. The ALJ found each of these opinions “consistent with and

  supported by the medical evidence of record.” Id. And the ALJ afforded each of these opinions

  “substantial weight.” Id.

          In the joint memorandum, Claimant argues that the ALJ’s RFC determination conflicts with




          15
              Claimant also suggests that the ALJ relied on Claimant’s GAF scores to discount Dr. Gates’s
  opinions. Doc. No. 30, at 27. However, upon review of the portion of the decision addressing the GAF
  scores, quoted above, the ALJ never placed any particular reliance on the GAF scores, merely noting that Dr.
  Gates had assessed such scores, but that “the Commissioner has declined to endorse the GAF scale.” R. 30.
  And while the ALJ stated the GAF scores that were assessed by Dr. Gates, and provided the interpretations
  of certain score ranges, the ALJ specifically stated that “[w]hile some mention was given to these scores, the
  undersigned must rely on evidence that demonstrates the claimant’s overall ability to function.” Id.
  Accordingly, Claimant’s suggestion that “the ALJ seems to have been persuaded by moderate GAF scores”
  is unpersuasive.




                                                      - 12 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 13 of 18 PageID 1025




  the opinions of Dr. Gates, and the ALJ erred in his consideration of Dr. Gates’s opinions in several

  respects, including: (1) Dr. Gates’s opinions are well supported by the record, including

  documentation of Claimant’s symptoms of grief and depression; suicidal thoughts; hypervigilance;

  severe        anxiety;   hallucinations;   questionable      judgment;     agoraphobia/social       isolation;

  flashbacks/nightmares; insomnia; and poor focus/concentration; (2) the ALJ improperly gave

  significant weight to consultative examiners and non-examiners over Dr. Gates, who is a treating

  psychiatrist; and (3) the ALJ pointed to treatment notes demonstrating Claimant’s improvement but

  ignored contrary evidence, pointed to her daily activities without demonstrating how those activities

  contradict Dr. Gates’s opinions or demonstrate that she could perform full-time work in the public

  domain, and failed to consider the episodic nature of Claimant’s mental impairments. Doc. No. 30,

  at 21–29.

           On review, although Claimant points to two unpublished decisions of the Eleventh Circuit

  to support her arguments, 16 the Court finds that a more recent opinion issued by the Eleventh Circuit

  (issued after the Joint Memorandum was filed in this case) controls the outcome here: Simon v.

  Comm’r, Soc. Sec. Admin., No. 19-14682, __ F. 4th __, 2021 WL 3556433 (11th Cir. Aug. 12,

  2021), specifically as it relates to Claimant’s last argument. 17


           16
             Claimant first points to Martz v. Commissioner, Social Security Administration, 649 F. App’x 948
  (11th Cir. 2016), to argue that the ALJ erred in giving significant weight to the opinion of a non-examining
  medical expert, and that the opinions of a non-examining physician cannot provide good cause to discount a
  treating physician’s opinion. Claimant also relies on Mace v. Commissioner, Social Security Administration,
  605 F. App’x 837 (11th Cir. 2015), to argue that the ALJ failed to adequately consider her mental limitations
  and failed to consider the episodic nature of her mental impairments. See id. While these cases are
  persuasive, see generally Bonilla v. Baker Concrete Construction, Inc., 487 F.3d 1340, 1345 n.7 (11th Cir.
  2007), as discussed herein, the Court finds the outcome of this case dictated by the Eleventh Circuit’s holding
  in Simon v. Comm’r, Soc. Sec. Admin., No. 19-14682, __F. 4th __, 2021 WL 3556433 (11th Cir. Aug. 12,
  2021).

            The Simon opinion initially issued June 9, 2021, see Simon v. Commissioner, Social Security
           17

  Admin., 1 F.4th 908 (11th Cir. 2021), but the Court withdrew that opinion on rehearing and substituted the
  August 12, 2021 opinion in its stead. See Simon v. Comm'r, Soc. Sec. Admin., No. 19-14682, __ F. 4th __,
  2021 WL 3556433, at *1 (11th Cir. Aug. 12, 2021).


                                                      - 13 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 14 of 18 PageID 1026




         In Simon, the Court addressed, among other things, whether the ALJ stated good cause to

  give little weight to the opinions of the claimant’s treating psychiatrist, who had treated the claimant

  on more than thirty occasions across a four-year period. Id. at *8. During that time, the treating

  psychiatrist regularly documented the claimant’s display of severe symptoms of mental illness, such

  as panic attacks, racing thoughts, volatile mood swings, paranoia, and self-isolation; all-in-all the

  claimant suffered from severe psychiatric disorders, which the treating psychiatrist concluded would

  impair the claimant’s ability to function under stress, maintain focus, or interact appropriately with

  others in a work setting. Id. However, the ALJ gave little weight to the psychiatrist’s opinions

  because they were inconsistent with: (1) the claimant’s longitudinal history (which the Court

  construed as the treating psychiatrist’s own treatment notes), (2) observations by the SSA

  consultants who examined the claimant, and (3) the claimant’s testimony about daily tasks such as

  self-grooming or grocery shopping. Id. Upon consideration, the Eleventh Circuit found that each

  of these reasons was not supported by substantial evidence. Id. at *8–10. Based on the Eleventh

  Circuit’s findings in Simon, the Court is constrained to reach the same outcome here.

         As discussed above, here, the ALJ gave little weight to Dr. Gates’s opinions for the same

  central reasons at issue in Simon: (1) Dr. Gates’s opinions were inconsistent with his own treatment

  notes; (2) Dr. Gates’s opinions were inconsistent with the findings of other medical providers; and

  (3) Dr. Gates’s opinions were inconsistent with Claimant’s daily activities. R. 30–31.         Each of

  these reasons will be addressed in turn.

         First, the ALJ gave little weight to Dr. Gates’s opinions because Dr. Gates’s treatment notes

  demonstrated that Claimant improved with medication and had intact judgment and impulse control.

  To the extent that the ALJ stated that Claimant had intact judgment and impulse control, much like

  Simon, such “highly generalized statements” do not provide a basis to discount the opinions of a




                                                   - 14 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 15 of 18 PageID 1027




  treating physician. See Simon, 2021 WL 3556433, at *10 (“[W]hen a claimant has been diagnosed

  with the types of mental and emotional disorders at issue here,[18] highly generalized statements that

  the claimant was ‘cooperative’ during examination, that he exhibited ‘organized speech’ and

  ‘relevant thought content,’ or that he showed ‘fair insight’ and ‘intact cognition,’ ordinarily will not

  be an adequate basis to reject a treating physician’s opinions.”). This is particularly true where, as

  here, those same records relied on by the ALJ to demonstrate “intact judgment and impulse control”

  also state that Claimant “remains very depressed” and “highly anxious,” that her concentration

  remains “very poor” or “greatly impaired,” that Claimant is “very withdrawn with increased

  paranoid ideation,” and that Claimant “remains mostly housebound with feelings of helplessness

  and hopelessness.” See R. 730 (Ex. 14F/3), 732 (Ex. 14F/5), 738 (Ex. 16F/1), 797 (Ex. 20F/1).

  See also Simon, 2021 WL 3556433, at *9.

         Moreover, in Simon, the Court held that “isolated entries in . . . treatment notes indicating

  that [the claimant] was at times stable on his meds, without more, cannot constitute or contribute to

  good cause to reject [the treating psychiatrist’s] opinions.” See id. In this case, while the ALJ

  stated that Claimant “improved with medication,” the records cited in support instead state that

  “medicines are adequately adjusted,” that “current medicines are providing ongoing benefit,” or that

  medications “will be continued.” See R. 730 (Ex. 14F/3), 732 (Ex. 14F/5), 738 (Ex. 16F/1). Only

  one of the records cited by the ALJ states that Claimant reported “sustained benefits” from

  medications. See R. 797 (Ex. 20F/1). Given that isolated notations that a claimant suffering from

  mental impairments is “stable on his meds” cannot constitute good cause to reject a treating

  psychiatrist’s opinion, see Simon, 2021 WL 3556433, at *9, the Court cannot conclude that the



         18
            The mental and emotional disorders at issue in Simon included diagnoses of bipolar disorder,
  depressive disorder, generalized anxiety disorder, panic disorder, and intermittent explosive disorder.
  Simon, 2021 WL 3556433, at *3, 9.


                                                   - 15 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 16 of 18 PageID 1028




  ALJ’s finding that Claimant “improved with medication” provides good cause here.

         The next reason provided by the ALJ to give Dr. Gates’s opinions little weight fares no

  better. The ALJ stated that Dr. Gates’s opinions were inconsistent with the findings of other

  medical providers, in that on examination, Claimant did not demonstrate diminished concentration

  or cognitive ability that would impair her ability to perform simple tasks. R. 30. Again, under

  Simon, such “highly generalized statements” do not provide a basis to discount the opinions of a

  treating psychiatrist. See Simon, 2021 WL 3556433, at *9–10 (finding ALJ erred in relying on

  consulting doctor’s observations that the claimant displayed satisfactory communication,

  cooperation, participation, and eye contact; had “grossly intact” memory; exhibited good calculation

  abilities; had good cognitive function, executive function, thought process, and abstract reasoning;

  had a good fund of information; and displayed fair insight and judgment in giving little weight to

  treating psychiatrist opinions). See also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1263 (11th

  Cir. 2019) (“It is not enough merely to point to positive or neutral observations that create, at most,

  a trivial and indirect tension with the treating physician’s opinion by proving no more than that the

  claimant’s impairments are not all-encompassing.”). Nor does the ALJ’s decision appear to “take

  into account the fundamental differences between the relaxed, controlled setting of a medical clinic

  and the more stressful environment of a workplace.” See Simon, 2021 WL 3556433, at *10.

         The third reason provided by the ALJ to discount Dr. Gates’s opinions was that Claimant’s

  activities of daily living contradicted such opinions. In this regard, the ALJ pointed to Claimant’s

  cooking, cleaning, reading, writing, playing games, and interacting with her mother, as well as going

  to doctor’s appointments and attending 12-step meetings. R. 30–31. Without further explanation

  from the ALJ as to how these activities demonstrate a “genuine inconsistency” with Dr. Gates’s

  opinions, under Simon, the ALJ has failed to provide good cause to give little weight to Dr. Gates’s




                                                  - 16 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 17 of 18 PageID 1029




  opinions on this basis. See Simon, 2021 WL 3556433, at *11 (“[T]he ALJ found it significant that

  Simon could feed himself, dress himself, and shop. But here again, the ALJ failed to identify any

  genuine inconsistency with Dr. Turner’s findings. In our view, it goes almost without saying that

  many people living with severe mental illness are still capable of eating, putting on clothes in the

  morning, and purchasing basic necessities. None of those activities, however, say much about

  whether a person can function in a work environment—with all of its pressures and obligations—

  on a sustained basis. Without some reasonable explanation from the ALJ as to why completing

  basic household chores is inconsistent with a finding of disability, this evidence was not sufficient

  to discredit Dr. Turner.”). See also Schink, 935 F.3d at 1264 (“The ALJ expressed his belief that

  Schink ‘was able to participate in normal activities of daily living.’ But the daily activities upon

  which the ALJ relied were mostly, if not all, solitary activities such as watching television, walking

  the dog, and cooking. These activities do not discount the treating physicians’ opinions that Schink

  suffered significantly from mental impairments, particularly when he interacted with others.”).

          In sum, pursuant to Simon, the ALJ failed to provide good cause reasons, supported by

  substantial evidence, to give little weight to Dr. Gates’s opinions. Thus, the Court is constrained

  to reverse and remand this matter for further administrative proceedings. 19 Given that reversal is

  necessary on the bases discussed herein, the Court declines to address Claimant’s remaining

  arguments. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must

  reassess the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir.

  2015) (no need to analyze other issues when case must be reversed due to other dispositive errors).




          19
            In remanding this matter for further administrative proceedings, the Court is not suggesting that
  the ALJ reach any particular conclusion. Instead, remand is necessary so that the ALJ can properly address
  the medical opinions and other evidence of record, regardless of the conclusion ultimately reached.


                                                    - 17 -
Case 6:20-cv-01027-LRH Document 31 Filed 08/26/21 Page 18 of 18 PageID 1030




  V.     CONCLUSION.

         Based on the foregoing, it is ORDERED that:

         1.     The Commissioner’s final decision is REVERSED and REMANDED for further

                proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         2.     The Clerk is DIRECTED to enter judgment in favor of Claimant and against the

                Commissioner and CLOSE the case.

         DONE and ORDERED in Orlando, Florida on August 26, 2021.




  Copies furnished to:

  Counsel of Record




                                               - 18 -
